DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/20/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Japanese document does not have English translation therefore is not legible. 

Claims Status
Claims 1-13 and 15-20 are pending. Claim 7 has been amended. Claims 12, 13 and 17 are withdrawn. Claim 14 has been canceled.
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. See response to arguments below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim 1-6, 8-11, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al. (US 2016/0255739 A1).
Considering claims 1, 3, 4, 9, 10, 19 and 20, Duan discloses a metal or metal alloy deposition composition, for electrolytic deposition of a metal or metal alloy layer, comprising at least one type of metal ions to be deposited, and a polymer obtained by reacting a compound of formula (I) [0009] with a dihalogen represented by formula (X-R’-X) [0022]. 

    PNG
    media_image1.png
    103
    267
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    37
    291
    media_image2.png
    Greyscale

After the reaction the polymer has a formula in which the repeating units of monomer of formula (I) are joined by R’ of the dihalogen, as shown in exemplary polymer of formula (XVIII) [0024].

    PNG
    media_image3.png
    145
    284
    media_image3.png
    Greyscale

The polymer of Duan meets the claimed formula when R2 and R3 is hydrogen and R = R’ [0022] and is for example an ether moiety of formula (III) when n=m=2 [0014], and z is for example form 5-10.
Alternatively, a repeating unite in copolymer (XX) meets the claimed formula when R2 and R3 is hydrogen and R = R’ [0022] and is for example an ether moiety of formula (III) when n=m=2 [0014].
	
    PNG
    media_image4.png
    159
    422
    media_image4.png
    Greyscale


	 
Considering claims 2 and 18, Duan discloses R1 is for example hydrogen [0009].

Considering claim 5, in formula of copolymer (XX) of Duan, the integer a will be 1. 

Considering claim 6, in formula of ether moiety of formula (III) of Duan, the integer b will be 1. 

Considering claim 8, the claimed formula 8 will be met by X-R’-X in Duan (where X is formula (I)) in which case z is for example 2 (see above). 

Considering claim 16, Duan discloses the composition is copper deposition composition [0027].


Allowable Subject Matter
Claim 7 is allowed.

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. Applicant argues that the skilled person had, at least, to 
- substitute the compounds comprising a fused substituted or unsubstituted six 
membered aromatic ring by compounds not comprising this ring; and 
- substituting the 1,4,-dibromo butane by the end-group modified polyethers used 
in the instant invention 
to arrive at the instant invention.
This argument is not persuasive because the claim requires merely at least one single unit of formula (1), where a can be 1. Therefore, the right-hand side of the formula (XX) of Duan with R and R’ being ethers meets the claims. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794